577 N.W.2d 713 (1998)
In re Petition for DISCIPLINARY ACTION AGAINST William C. PRIBBLE, Jr., an Attorney at Law of the State of Minnesota.
No. C4-94-2134.
Supreme Court of Minnesota.
April 17, 1998.

ORDER
WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent William C. Pribble, Jr., has committed *714 professional misconduct warranting public discipline, namely allowing a client matter to become time-barred and misrepresenting to the client and the Director the status of the matter; and
WHEREAS, respondent waives his rights pursuant to Rule 14, Rules on Lawyers Professional Responsibility (RLPR), unconditionally admits the allegations of the petition, and has entered into a stipulation with the Director wherein they jointly recommend that the appropriate discipline is a 6-month suspension from the practice of law pursuant to Rule 15, RLPR, with no right to petition for reinstatement prior to the expiration of the suspension period and with the Rule 18, RLPR, reinstatement hearing required and that prior to reinstatement he pay costs in the amount of $900 plus interest pursuant to Rule 24(d), RLPR, that he comply with Rule 26, RLPR, that he successfully complete the professional responsibility examination pursuant to Rule 18(e), RLPR, and that he satisfies the continuing legal education requirements pursuant to Rule 18(e), RLPR; and
WHEREAS, this court has independently reviewed the record and approves the jointly recommended discipline,
IT IS HEREBY ORDERED that respondent William C. Pribble, Jr., is suspended from the practice of law for 6 months with any reinstatement subject to the jointly recommended conditions set out above. The Director is awarded costs of $900 plus interest and disbursements of $171.35 plus interest.
       BY THE COURT:
        /s/ Alan C. Page
            Alan C. Page
            Associate Justice